Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0001-352713 RAM Holdings Ltd. (Exact name of registrant as specified in its charter) Bermuda Not applicable (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 46 Reid Street HM 12 Hamilton Bermuda (Address of principal executive offices) (Zip Code) (441) 296-6501 (Registrants telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 1, 2007 Common Shares, $0.10 par value per share 27,234,755 shares RAM HOLDINGS LTD. INDEX TO FORM 10-Q PART I. FINANCIAL INFORMATION Item 1. Financial Statements: Balance Sheets (unaudited) as of March 31, 2007 and December 31, 2006 Statements of Operations (unaudited) for the Three Months Ended March 31, 2007 and 2006 Statements of Comprehensive Income (unaudited) for the Three Months Ended March 31, 2007 and 2006 Consolidated Statements of Shareholders Equity and Retained Earnings (unaudited) for the Three Months Ended March 31, 2007 Statements of Cash Flows (unaudited) for the Three Months Ended March 31, 2007 and 2006 Notes to Consolidated Financial Statements (unaudited) Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Default upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Exhibit Index Ex  31.1 Ex  31.2 Ex  32.1 Ex  32.2 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements RAM Holdings Ltd. Consolidated Balance Sheets (Unaudited) March 31, December 31, 2007 Assets Investments: Fixed-maturity securities, held as available for sale, at fair value (amortized $ 589,665,632 $ 568,630,422 cost of $593,588,038 and $574,127,066) Cash and cash equivalents 48,297,737 51,948,013 Accrued investment income 4,655,534 5,226,554 Premiums receivable 2,626,678 3,464,155 Recoverable on paid losses 2,143,747 915,900 Deferred policy acquisition costs 76,202,671 73,837,638 Prepaid reinsurance premiums 2,062,623 2,091,354 Fixed assets 61,703 72,926 Deferred expenses 1,876,559 1,917,520 Prepaid expenses 1,582,537 184,626 Other assets 3,546,874 3,614,194 Total assets $ 732,722,295 $ 711,903,302 Liabilities and Shareholders Equity Liabilities Loss and loss adjustment expense reserve $ 13,920,501 $ 14,505,778 Unearned premiums 202,497,558 194,322,365 Reinsurance balances payable - 1,210,683 Accounts payable and accrued liabilities 2,592,591 3,458,188 Long-term debt 40,000,000 40,000,000 Redeemable preference shares ($1000 par value; authorized shares  75,000; issued and outstanding shares  75,000 at March 31, 2007 and December 31, 2006) 75,000,000 75,000,000 Accrued interest payable - 693,150 Other liabilities 3,411,007 3,445,924 Total liabilities 337,421,657 332,636,088 Commitments and Contingencies Shareholders Equity Common shares ($0.10 par value; authorized shares - 100,000,000 and 45,000,000; issued and outstanding shares  27,234,755 shares at March 31, 2007 and December 31, 2006) 2,723,476 2,723,476 Additional paid-in capital 227,572,383 227,436,840 Accumulated other comprehensive loss (3,922,407 ) (5,496,643 ) Retained earnings 168,927,186 154,603,541 Total shareholders equity 395,300,638 379,267,214 Total liabilities and shareholders equity $ 732,722,295 $ 711,903,302 The accompanying notes are an integral part of these consolidated financial statements. 3 RAM Holdings Ltd. Statements of Operations (Unaudited) Three Months Ended March 31, Consolidated Combined 2007 2006 Revenues: Gross written premiums $ 22,158,097 $ 14,575,654 Ceded premiums - - Net written premiums 22,158,097 14,575,654 Change in unearned premiums (8,203,924 ) (3,869,995 ) Net earned premiums 13,954,173 10,705,659 Net investment income 7,645,182 5,394,578 Net realized investment losses on sale of investments - (219,763 ) Net unrealized gains (losses) on credit derivatives (30,832 ) (2,711 ) Total revenues 21,568,523 15,877,763 Expenses: Loss and loss adjustment expenses (1,014,402 ) 1,099,237 Acquisition expenses 4,857,550 3,944,751 Operating expenses 2,719,881 3,539,235 Interest expense 681,849 681,849 Total expenses 7,244,878 9,265,072 Net income $ 14,323,645 $ 6,612,691 Net income per common share: Basic $ 0.53 $ 0.26 Diluted $ 0.52 $ 0.25 Weighted-average number of common shares outstanding: Basic 27,234,755 25,884,755 Diluted 27,353,821 25,943,860 The accompanying notes are an integral part of these consolidated financial statements. 4 RAM Holdings Ltd. Statements of Comprehensive Income (Unaudited) Three Months Ended March 31, Consolidated Combined 2007 2006 Net income $ 14,323,645 $ 6,612,691 Other comprehensive income (loss) Change in unrealized appreciation/(depreciation) of investments 1,574,236 (7,578,776 ) Less: Reclassification adjustment for net realized losses included in net income - 219,763 Other comprehensive income (loss) 1,574,236 (7,798,539 ) Comprehensive income (loss) $ 15,897,881 $ (1,185,848 ) The accompanying notes are an integral part of these consolidated financial statements. 5 RAM Holdings Ltd. Consolidated Statement of Shareholders Equity and Retained Earnings For Three Months Ended March 31, 2007 (Unaudited) Accumulated Additional Other Paid-in Comprehensive Retained Share Capital Capital Income/(Loss) Earnings Total Balance, January 1, 2007 $ 2,723,476 $ 227,436,840 $ (5,496,643 ) $ 154,603,541 $ 379,267,214 Committed preferred shares expenses  (72,916 )   (72,916 ) Non-cash compensation  208,459   208,459 Net income    14,323,645 14,323,645 Other comprehensive income   1,574,236 1,574,236 Balance, March 31, 2007 $ 2,723,476 $ 227,572,383 $ (3,922,407 ) $ 168,927,186 $ 395,300,638 The accompanying notes are an integral part of these consolidated financial statements. 6 RAM Holdings Ltd. Statements of Cash Flows (Unaudited) Three Months Ended March 31, Consolidated Combined 2007 2006 Cash flows from operating activities: Net income $ 14,323,645 $ 6,612,691 Adjustments to reconcile net income to net cash flows provided by (used in) operating activities: Net realized losses on sale of investments  219,763 Depreciation and amortization 53,929 40,715 Amortization of debt discount 1,570 1,581 Net unrealized losses on credit derivatives 30,832 2,711 Amortization of bond premium and discount 17,800 107,316 Non-cash compensation 208,459 36,250 Accrued investment income 571,020 1,216,088 Premiums receivable 837,477 (840,221 ) Recoverables on paid losses (1,227,847 ) 25,178 Deferred policy acquisition costs (2,365,033 ) (970,671 ) Prepaid reinsurance premiums 28,731  Prepaid expenses (1,397,911 ) (1,082,568 ) Deferred expenses 478 (1,663 ) Loss and loss adjustment expenses (585,277 ) 2,388,310 Unearned premiums 8,175,193 3,869,995 Reinsurance balances payable (1,210,683 )  Accounts payable and accrued liabilities (865,597 ) (1,247,163 ) Share based compensation liabilities  (416,865 ) Accrued interest payable (693,150 ) (693,152 ) Net cash flows provided by operating activities 15,903,636 9,268,295 Cash flows from investing activities: Proceeds from sales of investments 13,793,395 16,578,434 Purchases of investments (146,058,260 ) (26,845,885 ) Proceeds on maturities of investments 112,786,091 102,624 Purchases of fixed assets (2,222 )  Net cash flows used in investing activities (19,480,996 ) (10,164,827 ) Cash flows from financing activities: Committed preferred shares expenses (72,916 ) (133,650 ) Net cash flows used in provided by financing activities (72,916 ) (133,650 ) Net increase in cash and cash equivalents (3,650,276 ) (1,030,182 ) Cash and cash equivalents - Beginning of period 51,948,013 6,070,420 Cash and cash equivalents - End of period $ 48,297,737 $ 5,040,238 Supplemental cash flow disclosure: Interest paid on long term debt $ 1,375,000 $ 1,375,000 The accompanying notes are an integral part of these consolidated financial statements. 7 RAM Holdings Ltd. Notes to Consolidated Financial Statements March 31, 2007 (Unaudited) 1. Organization RAM Holdings Ltd. (Holdings), RAM Holdings II Ltd (Holdings II) and RAM Reinsurance Company Ltd (RAM Re), collectively the RAM Re Group of Companies, were incorporated on January 28, 1998 under the laws of Bermuda. RAM Holdings and Holdings II, the owners of all of the voting and non-voting common shares of RAM Re, entered into an amalgamation (merger) agreement pursuant to which the two companies amalgamated as of May 1, 2006. Upon completion of the amalgamation, all of the shares of RAM Re are held by RAM Holdings Ltd. (the Company), the amalgamated entity of RAM Holdings and Holdings II. RAM Re is a Bermuda-based company whose principal activity is the reinsurance of financial guarantees of public finance and structured finance debt obligations insured by the triple-A rated monoline financial guaranty companies. RAM Re provides reinsurance through treaty and facultative agreements that it maintains with each of its customers. Financial guaranty reinsurance written by RAM Re generally provides for guarantees of scheduled principal and interest payments on an issuers obligation in accordance with the obligations original payment schedule and, in rare circumstances, such amounts are payable on an accelerated basis. On May 1, 2006, the Board of Directors and shareholders approved a 10 for 1 stock split of the common shares of the Company and, in addition, issued bonus shares on a 0.3 for 1 basis, effectively resulting in a 13:1 stock split. As a result of this action 23,893,620 additional shares were issued and the par value of all shares became $0.10 per share. Prior to this the par value of the common shares was $1.00 per share. As a result of the bonus shares, $597,341 was transferred from additional paid in capital to common shares. All references to number of common shares and per common share amounts have been restated to reflect the retroactive effect of the effective 13:1 stock split for all periods presented. On May 2, 2006, the Company completed an initial public offering (IPO) of 10,820,816 common shares. The offering raised approximately $131.4 million of proceeds, net of underwriters discount and commission, of which $16.6 million went to the Company and $114.8 million went to the selling shareholders. The Company contributed substantially all of the net proceeds of the offering to RAM Re to increase its capital and surplus in order to increase its underwriting capacity. The Companys common shares are traded on the NASDAQ Global Market under the symbol of RAMR. 2. Basis of Preparation The interim unaudited consolidated financial statements do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America (US GAAP). These statements should be read in conjunction with the audited consolidated financial statements and notes for the year ended December 31, 2006 for RAM Holdings Ltd. included in the Companys 10-K, filed with the Securities and Exchange Commission (SEC). In the opinion of management, the financial statements prepared reflect all adjustments of a normal recurring nature that are necessary for a fair statement of the Companys financial position and results of operations for the periods presented. The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported revenues and expenses during the reporting period. Actual results may differ from those estimates. The December 31, 2006 balance sheet included in these statements was derived from audited financial statements. The results of operations for the three months ending March 31, 2007 may not be indicative of the results that may be expected for the full year. 3. Significant Accounting Policies The Company has disclosed its significant accounting policies in Note 2: Significant Accounting Policies in the Notes to Consolidated Financial Statements included in the Companys Form 10-K for the year ended December 31, 2006. The following significant accounting policy provides an update to that included under the same caption in the Companys Form 10-K. 8 Reinsurance In the ordinary course of business, the Company assumes and cedes business with other insurance and reinsurance companies. These agreements provide greater diversification of business and may minimize the net potential loss from large risks. Retrocessional contracts do not relieve the Company of its obligation to the reinsured. Prepaid reinsurance premiums represent the portion of premiums ceded to reinsurers relating to the unexpired terms of the reinsurance contracts in force. The Company currently has one retrocessional agreement which requires a minimum of $1 million written premiums to be ceded by December 31, 2007. At as March 31, 2007 there has been no premiums ceded under this agreement. 4. Recent Accounting Pronouncements On April 18, 2007, the Financial Accounting Standards Board (FASB) issued the Exposure Draft Accounting for Financial Guarantee Insurance Contracts  an interpretation of FASB Statement No.
